MEMORANDUM DECISION
                                                                           FILED
Pursuant to Ind. Appellate Rule 65(D),                                Apr 29 2016, 9:14 am
this Memorandum Decision shall not be                                      CLERK
regarded as precedent or cited before any                              Indiana Supreme Court
                                                                          Court of Appeals
court except for the purpose of establishing                                and Tax Court


the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Kevin Wild                                               Gregory F. Zoeller
Indianapolis, Indiana                                    Attorney General of Indiana
                                                         Ian McLean
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Anthony Shockley,                                        April 29, 2016
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1510-CR-1540
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Marc T.
Appellee-Plaintiff.                                      Rothenberg, Judge
                                                         Trial Court Cause No.
                                                         49G02-1106-FA-42372



Brown, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1540 | April 29, 2016          Page 1 of 9
[1]   Anthony Shockley appeals his convictions and sentence for two counts of

      attempted murder as class A felonies and attempted robbery as a class B felony.

      Shockley raises two issues which we revise and restate as:


            I.    Whether the evidence is sufficient to sustain Shockley’s convictions
                  for attempted murder as class A felonies; and

           II.    Whether his sentence is inappropriate in light of the nature of the
                  offenses and the character of the offender.

      We affirm.


                                      Facts and Procedural History

[2]   On the evening of June 4, 2011, Shockley and Johnathan Williams had plans to

      attend a party, and Williams picked up Shockley and Jamar Perkins in

      Williams’s grandmother’s white Trailblazer. After finding out that the party

      had been canceled, however, the men had a conversation about robbing

      someone, and Shockley suggested going to the Cottages Apartments to find

      someone to rob.


[3]   In the early hours of June 5, 2011, Quatonya Germany and Dominic Crockett

      were sitting in Germany’s PT Cruiser under a carport at the Cottages

      Apartments and discussing their relationship when Germany noticed what she

      thought was a white SUV drive in front of them. She then observed two men

      she later identified as Shockley and Perkins approaching the car. Shockley

      proceeded to the front of Germany’s car with a .22 caliber semi-automatic rifle,

      and Perkins went to the driver’s side window holding a .380 caliber handgun.

      As Crockett started the car, Perkins aimed and fired his gun once towards the

      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1540 | April 29, 2016   Page 2 of 9
      driver’s-side window, striking the window. Crockett then attempted to drive

      out of the carport, and Shockley aimed his weapon and fired several times at

      the front of the vehicle, leaving approximately seven bullet holes in the hood.

      Shockley also fired at least one additional shot at the back of the vehicle as

      Crockett drove away from the scene.


[4]   Crockett was shot in the wrist, and he and Germany went to Community East

      Hospital. Indianapolis Metropolitan Police Department (“IMPD”) Officer

      Michael Anderson arrived at the hospital in response to the shooting. A bullet

      fragment was discovered in the windshield of the vehicle, and a firearm expert

      later was unable to determine whether the bullet fragment had been fired from

      Shockley’s or Perkins’s gun. Officer Anderson went to Cottage Apartments

      where he recovered a .22 LR caliber live round and seven .22 LR caliber

      casings. IMPD Detective Chris Craighill also discovered a fired casing for a

      .380 caliber bullet later determined to have been fired by Perkins’s gun.


[5]   Later that same day, IMPD Detective Daniel Ryan stopped Williams because

      he was driving a vehicle matching the description given to the police by

      Germany, and he was arrested on June 8, 2011. Williams subsequently

      provided information that led to the investigation of Shockley and Perkins, and

      Shockley was arrested on June 13, 2011.


[6]   On June 14, 2011, the State charged Shockley with two counts of attempted

      murder as class A felonies and one count of attempted robbery as a class B

      felony. Additionally, Shockley was prosecuted for murder and attempted


      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1540 | April 29, 2016   Page 3 of 9
      robbery as a class C felony for other criminal activity also occurring on the

      night of June 4, 2011 and the early morning hours of June 5, 2011, including

      the murder of Clayton Battice, under cause number 49G02-1106-MR-42263

      (“Cause No. 42263”). Prior to trial in this case he was found guilty and

      sentenced to an aggregate term of sixty years executed on those convictions.

      Shockley v. State, No. 49A02-1212-CR-957, slip op. at 2-3 (Ind. Ct. App. July 23,

      2013), trans. denied.


[7]   On August 24, 2015, in advance of trial, the State amended the attempted

      robbery charge to delete certain words from the charging information. That

      same day, the court commenced a two-day jury trial, and on August 25, 2015,

      Shockley was found guilty as charged. On September 8, 2015, the court

      sentenced Shockley to forty years on each attempted murder conviction to be

      served consecutively and a concurrent eight years on the class B felony

      attempted robbery conviction, for an aggregate sentence of eighty years in the

      Department of Correction (“DOC”). The court also ordered that his eighty-

      year sentence and the sixty-year sentence in Cause No. 42263 should be served

      consecutively. Transcript at 357.


                                                   Discussion

                                                         I.


[8]   The first issue is whether the evidence is sufficient to sustain Shockley’s

      convictions for attempted murder as class A felonies. When reviewing claims

      of insufficiency of the evidence, we do not reweigh the evidence or judge the


      Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1540 | April 29, 2016   Page 4 of 9
       credibility of witnesses. Jordan v. State, 656 N.E.2d 816, 817 (Ind. 1995), reh’g

       denied. Rather, we look to the evidence and the reasonable inferences therefrom

       that support the verdict. Id. We will affirm the conviction if there exists

       evidence of probative value from which a reasonable trier of fact could find the

       defendant guilty beyond a reasonable doubt. Id.


[9]    The offense of attempted murder is governed by Ind. Code § 35-42-1-1 and Ind.

       Code § 35-41-5-1. To convict a defendant of attempted murder, the State must

       prove beyond a reasonable doubt that the defendant, acting with the specific

       intent to kill, engaged in conduct which constitutes a substantial step toward the

       commission of murder. Mitchem v. State, 685 N.E.2d 671, 676 (Ind. 1997). A

       “substantial step” toward the commission of a crime, for purposes of the crime

       of attempt, is any overt act beyond mere preparation and in furtherance of

       intent to commit an offense. Hughes v. State, 600 N.E.2d 130, 131 (Ind. Ct.

       App. 1992). Whether a defendant has taken a substantial step toward the

       commission of the crime is a question of fact to be decided by the trier of fact

       based on the particular circumstances of the case. Id. “[W]hen determining

       whether the defendant has taken a substantial step toward a crime, the focus is

       on what has been completed, not on what remains to be done.” Id. at 132.


[10]   In his brief, Shockley concedes that he fired “into the hood, tire, and lower

       body of the car,” which he asserts “was reckless and even risky to the vehicle’s

       occupants,” but he maintains that “the circumstances show only an intent other

       than specifically to kill.” Appellant’s Brief at 12-13. He points to where the .22

       caliber casings were found and notes his close proximity to the vehicle, and he

       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1540 | April 29, 2016   Page 5 of 9
       suggests that if he intended to kill the occupants he would have shot into the

       cabin. He argues that his intent was to rob the occupants, not kill them. The

       State argues that Shockley shot several times in the direction of the two victims

       which established his intent to kill.


[11]   The Indiana Supreme Court has “unequivocally determined that the requisite

       intent to kill may be inferred from the use of a deadly weapon in a manner

       likely to cause death or great bodily harm.” Maxwell v. State, 731 N.E.2d 459,

       462 (Ind. Ct. App. 2000) (citing Bartlett v. State, 711 N.E.2d 497, 500 (Ind.

       1999); Wilson v. State, 697 N.E.2d 466, 475 (Ind. 1998), reh’g denied; Barany v.

       State, 658 N.E.2d 60, 65 (Ind. 1995); Shelton v. State, 602 N.E.2d 1017, 1022

       (Ind. 1992); Johnson v. State, 455 N.E.2d 932, 936 (Ind. 1983)), trans. denied. We

       look to the evidence and the reasonable inferences therefrom that support the

       verdict. See Jordan, 656 N.E.2d at 817. The evidence shows that Shockley,

       upon exiting the Trailblazer, proceeded to the front of Germany’s car with a .22

       LR caliber semi-automatic rifle, and as Crockett attempted to back out of the

       carport Shockley aimed his weapon and fired several times at the front of the

       vehicle, leaving approximately seven bullet holes in the hood. Shockley also

       fired at least one additional shot at the back of the vehicle as Crockett drove

       away from the scene. Shockley’s argument is an invitation to reweigh the

       evidence, which we cannot do. Id.


[12]   We conclude that the State presented evidence of probative value from which a

       reasonable jury could have determined beyond a reasonable doubt that

       Shockley was guilty of two counts of attempted murder. See Cook v. State, 675

       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1540 | April 29, 2016   Page 6 of 9
       N.E.2d 687, 692 (Ind. 1996) (holding that the evidence was sufficient to sustain

       the defendant’s conviction for murder despite the defendant’s argument that he

       did not intentionally shoot at the victim); Maxwell, 731 N.E.2d at 462-463 (Ind.

       Ct. App. 2000) (holding that the evidence was sufficient to sustain the

       defendant’s conviction for attempted murder where he pointed and shot his .44

       caliber handgun at two victims at close range).


                                                         II.


[13]   The next issue is whether Shockley’s aggregate sentence of eighty years is

       inappropriate in light of the nature of the offenses and his character. Indiana

       Appellate Rule 7(B) provides that this court “may revise a sentence authorized

       by statute if, after due consideration of the trial court’s decision, [we find] that

       the sentence is inappropriate in light of the nature of the offense and the

       character of the offender.” Under this rule, the burden is on the defendant to

       persuade the appellate court that his or her sentence is inappropriate. Childress

       v. State, 848 N.E.2d 1073, 1080 (Ind. 2006). Relief is available if, after due

       consideration of the trial court’s sentencing decision, this court finds that in our

       independent judgment, the sentence is inappropriate in light of the nature of the

       offense and the character of the offender. Hines v. State, 30 N.E.3d 1216, 1225

       (Ind. 2015). “[S]entencing is principally a discretionary function in which the

       trial court’s judgment should receive considerable deference.” Id. (quoting

       Cardwell v. State, 895 N.E.2d 1219, 1222 (Ind. 2008)). “[A]ppellate review

       should focus on the forest—the aggregate sentence—rather than the trees—

       consecutive or concurrent, number of counts, or length of the sentence on any

       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1540 | April 29, 2016   Page 7 of 9
       individual count.” Cardwell, 895 N.E.2d at 1225. “[W]hether we regard a

       sentence as appropriate at the end of the day turns on our sense of the

       culpability of the defendant, the severity of the crime, the damage done to

       others, and myriad other factors that come to light in a given case.” Hines, 30

       N.E.3d at 1225 (quoting Cardwell, 895 N.E.2d at 1224).


[14]   Shockley argues that, as argued in Part I, he did not have a specific intent to kill

       and was not first to shoot. He argues that, to the extent Crockett was injured,

       the evidence infers that the other shooter caused the injury. He also argues that

       he was only nineteen years old at the time, that his criminal history consisted of

       “only a juvenile B felony Burglary and Residential Entry as an adult,” and that

       the sentence in this case and the other case are essentially a life sentence.

       Appellant’s Brief at 18.


[15]   Our review of the nature of the offenses reveals that Shockley suggested to

       Williams and Perkins that they find someone to rob, and in pursuit thereof

       came upon a PT Cruiser occupied by Germany and Crockett, whom they did

       not know, while it was parked in a carport. Perkins and Shockley approached

       the vehicle while armed, and Shockley positioned himself at the front of the

       vehicle. Perkins fired his gun and struck the driver’s side window, and

       Shockley fired several times at the front of the vehicle, leaving several holes in

       it. Shockley also fired at the back of the vehicle while it was leaving. Crockett

       was shot in the wrist.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1540 | April 29, 2016   Page 8 of 9
[16]   Our review of his character reveals that Shockley was nineteen years old at the

       time of the offenses. The Presentence Investigation Report (“PSI”) reveals that

       he has been involved in gang activity, and as a juvenile, he had true findings for

       fleeing law enforcement and criminal conversion in 2008, and in 2010 a true

       finding was entered on a charge of burglary as a class B felony if committed by

       an adult. As an adult, in 2011 he was sentenced to 730 days with 718 days

       suspended for residential entry as a class D felony, and his probation was

       revoked on July 8, 2011. On the day he was arrested on the instant charges he

       was also arrested for murdering Clayton Battice, and was found guilty of that

       crime. Shockley, slip op. at 2-3.


[17]   After due consideration, we conclude that Shockley has not sustained his

       burden of establishing that his sentence of eighty years, to be served consecutive

       to his sentence in Cause No. 42263 for murdering Clayton Battice, is

       inappropriate in light of the nature of the offense and his character.


                                                   Conclusion

[18]   For the foregoing reasons, we affirm Shockley’s convictions and sentence for

       two counts of attempted murder as class A felonies and attempted robbery as a

       class B felony.


[19]   Affirmed.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1510-CR-1540 | April 29, 2016   Page 9 of 9